--------------------------------------------------------------------------------

Exhibit 10.1

RIMINI STREET, INC.
 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (this “Agreement”) is dated as of
________________ (the “Effective Date”), and is between Rimini Street, Inc., a
Delaware corporation (the “Company”), and ________________________________
(“Indemnitee”).
 
RECITALS
 
A.            Indemnitee’s service to the Company substantially benefits the
Company.
 
B.            Individuals are reluctant to serve as directors or officers of
corporations or in certain other capacities unless they are provided with
adequate assurance of protection through insurance or indemnification against
the risks of claims and actions against them arising out of such service.
 
C.            Indemnitee does not regard the protection currently provided by
applicable law, the Company’s governing documents and any insurance as adequate
under the present circumstances, and Indemnitee may not be willing to serve as a
director or officer without additional protection.
 
D.            In order to induce Indemnitee to continue to provide services to
the Company, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, Indemnitee as permitted by applicable law.
 
E.             This Agreement is a supplement to and in furtherance of the
indemnification provided in the Company’s certificate of incorporation, bylaws
and applicable law, and any resolutions adopted pursuant thereto, and this
Agreement shall not be deemed a substitute therefor, nor shall this Agreement be
deemed to limit, diminish or abrogate any rights of Indemnitee thereunder.
 
The parties therefore agree as follows:
 
1.             Definitions.
 
(a)            A “Change in Control” shall be deemed to occur upon the earliest
to occur after the date of this Agreement of any of the following events:
 
(i)            Acquisition of Stock by Third Party.  Any Person (as defined
below) is or becomes the Beneficial Owner (as defined below), directly or
indirectly, of securities of the Company representing twenty percent (20%) or
more of the combined voting power of the Company’s then outstanding securities;
provided, however, that the foregoing shall not include any Person having such
status prior to the consummation of the initial public offering of the Company’s
securities unless after the initial public offering such Person is or becomes
the Beneficial Owner, directly or indirectly, of additional securities of the
Company representing in the aggregate an additional five percent (5%) or more of
the combined voting power of the Company’s then outstanding securities;

--------------------------------------------------------------------------------

(ii)          Change in Board Composition.  During any period of two
(2) consecutive years (not including any period prior to the Effective Date),
individuals who at the beginning of such period constitute the Company’s board
of directors, and any new directors (other than a director designated by a
person who has entered into an agreement with the Company to effect a
transaction described in Sections 1(a)(i), 1(a)(iii) or 1(a)(iv)) whose election
by the board of directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors
then-still in office, who either were directors at the beginning of the period
or whose election or nomination for election was previously so approved, cease
for any reason to constitute at least a majority of the members of the Company’s
board of directors;
 
(iii)         Corporate Transactions.  A merger or consolidation of the Company
with any other entity, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity) more than
50% of the combined voting power of the voting securities of the surviving
entity outstanding immediately after such merger or consolidation and with the
power to elect at least a majority of the board of directors or other governing
body of such surviving entity;
 
(iv)          Liquidation.  The approval by the stockholders of the Company of a
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets; and
 
(v)           Other Events.  Any other event of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended, whether or not the Company is
then subject to such reporting requirement.
 
For purposes of this Section 1(a), the following terms shall have the following
meanings:
 
(1)          “Person” shall have the meaning as set forth in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended; provided, however,
that “Person” shall exclude (i) the Company, (ii) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, and (iii) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
 
(2)          “Beneficial Owner” shall have the meaning given to such term in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended; provided,
however, that “Beneficial Owner” shall exclude any Person otherwise becoming a
Beneficial Owner by reason of (i) the stockholders of the Company approving a
merger of the Company with another entity or (ii) the Company’s board of
directors approving a sale of securities by the Company to such Person.
 
(b)           “Corporate Status” describes the status of a person who is or was
a director, trustee, general partner, managing member, officer, employee, agent,
deemed fiduciary or fiduciary of the Company or any other Enterprise.
2

--------------------------------------------------------------------------------

(c)           “DGCL” means the General Corporation Law of the State of Delaware.
 
(d)           “Disinterested Director” means a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.
 
(e)           “Enterprise” means the Company and any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise of which Indemnitee is or was serving at the request of
the Company as a director, trustee, general partner, managing member, officer,
employee, agent, deemed fiduciary or fiduciary.
 
(f)            “Expenses” include all direct and indirect costs of any type or
nature whatsoever, including without limitation, attorneys’ fees, retainers,
court costs, transcript costs, fees and costs of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses actually
and reasonably, and of the types customarily, incurred by Indemnitee, or on his
or her behalf, in connection with prosecuting, defending, preparing to prosecute
or defend, investigating, being or preparing to be a witness in, or otherwise
participating in, a Proceeding.  Expenses also include (i) Expenses incurred in
connection with any appeal resulting from any Proceeding, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersedeas bond or other appeal bond or their equivalent, (ii) any federal,
state, local or foreign taxes imposed on the Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement and (iii) for
purposes of Section 12(d), Expenses incurred by Indemnitee in connection with
the interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement or under any directors’ and officers’ liability insurance policies
maintained by the Company.  Expenses, however, shall not include amounts paid in
settlement by Indemnitee or the amount of judgments or fines against Indemnitee.
 
(g)           “Independent Counsel” means a law firm, or a partner or member of
a law firm, that is experienced in matters of corporation law and neither
currently is, as of the time the request for indemnification is made nor in the
previous five (5) years has been, retained to represent (i) the Company or
Indemnitee in any matter material to either such party (other than as
Independent Counsel with respect to matters concerning Indemnitee under this
Agreement, or other indemnitees under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then-prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
 
(h)           “Proceeding” means any threatened, pending or completed action,
suit, arbitration, mediation, alternate dispute resolution mechanism,
investigation, inquiry, hearing or proceeding, preliminary, information or
formal, of any type whatsoever, or claim, demand, action issue or matter
therein, whether brought in the right of the Company, a Subsidiary or otherwise,
and whether of a civil, criminal, administrative or investigative nature,
including any appeal therefrom, and including without limitation any such
Proceeding pending as of the Effective Date, in which Indemnitee was, is or will
be involved as a party, a potential party, a non-party witness or otherwise by
reason of (i) the fact that Indemnitee is or was a director or officer of the
Company or of a Subsidiary, or (ii) the fact or assertion that he or she is or
was serving at the request of the Company or of a Subsidiary as a director,
trustee, general partner, managing member, officer, employee, agent, deemed
fiduciary or fiduciary of the Company, a Subsidiary or any other Enterprise, in
each case whether or not serving in such capacity at the time any liability or
Expense is incurred for which indemnification or advancement of expenses can be
provided under this Agreement.
3

--------------------------------------------------------------------------------

(i)            “Subsidiary” means any entity of which more than 50% of the
outstanding voting securities is owned directly or indirectly by the Company.
 
(j)             Reference to “other enterprises” shall include employee benefit
plans; references to “fines” shall include any excise taxes assessed on a person
with respect to any employee benefit plan (excluding any “parachute payments”
within the meanings of Sections 280G and 4999 of the Internal Revenue Code of
1986, as amended); references to “serving at the request of the Company” shall
include any service as a director, officer, employee or agent of the Company or
of a Subsidiary which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries, including as a deemed fiduciary thereto; and a
person who acted in good faith and in a manner he or she reasonably believed to
be in the best interests of the participants and beneficiaries of an employee
benefit plan shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.
 
2.             Indemnity in Third-Party Proceedings.  The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 2 if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding, other than a Proceeding by or in the right of the Company to procure
a judgment in its favor.  Pursuant to this Section 2, Indemnitee shall be
indemnified to the fullest extent permitted by applicable law against all
Expenses, judgments, fines and amounts paid in settlement in connection with
such Proceeding, if Indemnitee acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the Company
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe that his or her conduct was unlawful.
 
3.             Indemnity in Proceedings by or in the Right of the Company.  The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 3 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of the Company to procure a
judgment in its favor.  Pursuant to this Section 3, Indemnitee shall be
indemnified to the fullest extent permitted by applicable law against all
Expenses in connection with such Proceeding, if Indemnitee acted in good faith
and in a manner he or she reasonably believed to be in or not opposed to the
best interests of the Company.  No indemnification for Expenses shall be made
under this Section 3 in respect of any claim, issue or matter as to which
Indemnitee shall have been finally adjudged by a court of competent jurisdiction
to be liable to the Company, unless and only to the extent that the Delaware
Court of Chancery or any court in which the Proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnification for such expenses as the Delaware Court of Chancery
or such other court shall deem proper.
4

--------------------------------------------------------------------------------

4.             Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  To the extent that Indemnitee is a party to or a participant in and
is successful (on the merits or otherwise) in defense of any Proceeding or any
claim, issue or matter therein, the Company shall indemnify Indemnitee against
all Expenses in connection therewith.  To the extent permitted by applicable
law, if Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, in defense of one or more but fewer than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses in connection with (a) each successfully
resolved claim, issue or matter and (b) any claim, issue or matter related to
any such successfully resolved claim, issue or matter.  For purposes of this
Section 4, the termination of any claim, issue or matter in such a Proceeding by
dismissal, with or without prejudice, or settlement, with or without court
approval, shall be deemed to be a successful result as to such claim, issue or
matter.
 
5.             Indemnification for Expenses of a Witness.  To the extent that
Indemnitee is, by reason of his or her Corporate Status, a witness, or is made
(or asked to) respond to discovery requests, in any Proceeding to which
Indemnitee is not a party, Indemnitee shall be indemnified to the extent
permitted by applicable law against all Expenses in connection therewith.
 
6.             Additional Indemnification.
 
(a)            Notwithstanding any limitation in Sections 2, 3 or 4, above, the
Company shall indemnify Indemnitee to the fullest extent permitted by applicable
law if Indemnitee is, or is threatened to be made, a party to or a participant
in any Proceeding (including a Proceeding by or in the right of the Company to
procure a judgment in its favor) against all Expenses, judgments, fines and
amounts paid in settlement in connection with the Proceeding.
5

--------------------------------------------------------------------------------

(b)           For purposes of Section 6(a), the meaning of the phrase “to the
fullest extent permitted by applicable law” shall include, but not be limited
to:
 
(i)             the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL; and
 
(ii)            the fullest extent authorized or permitted by any amendments to
or replacements of the DGCL adopted after the date of this Agreement that
increase the extent to which a corporation may indemnify its officers and
directors.
 
7.             Exclusions.  Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to make any indemnity or
provide any benefit to Indemnitee under this Agreement or otherwise, in
connection with any Proceeding (or any part of any Proceeding):
 
(a)            for which payment has actually been made to or on behalf of
Indemnitee under any statute, insurance policy, indemnity provision, vote or
otherwise, except with respect to any excess beyond the amount paid, subject to
any subrogation rights set forth in Section 15;
 
(b)            for an accounting or disgorgement of profits pursuant to
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of federal, state or local statutory law or common law, if Indemnitee
is held liable therefor (including pursuant to any settlement arrangements);
 
(c)            for any reimbursement of the Company by Indemnitee of any bonus
or other incentive-based or equity-based compensation or of any profits realized
by Indemnitee from the sale of securities of the Company, as required in each
case under the Securities Exchange Act of 1934, as amended (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
the payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act),
if Indemnitee is held liable therefor (including pursuant to any settlement
arrangements);
 
(d)           initiated by Indemnitee and not by way of defense, including
against the Company or its directors, officers, employees, agents or other
indemnitees, unless (i) the Company’s board of directors authorized the
Proceeding (or the relevant part of the Proceeding) prior to its initiation,
(ii) the Company provides the indemnification, in its sole discretion, pursuant
to the powers vested in the Company under applicable law, (iii) otherwise
authorized in Section 12(d), (iv) brought to discharge Indemnitee’s fiduciary
responsibilities, whether under ERISA or otherwise, or (v) otherwise required by
applicable law or the Company’s bylaws; or
 
(e)           if prohibited by applicable law as determined in a final
adjudication not subject to further appeal.
 
8.             Advances of Expenses.  The Company shall advance the Expenses
incurred by Indemnitee in connection with any Proceeding prior to its final
resolution, and such advancement shall be made as soon as reasonably
practicable, but in any event no later than 30 days, after the receipt by the
Company of a written statement or statements requesting such advances from time
to time (which shall include invoices received by Indemnitee in connection with
such Expenses but, in the case of invoices in connection with legal services,
any references to legal work performed or to expenditure made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice).  Reimbursements hereunder shall be deemed advances,
and advances shall be unsecured and interest free and made without regard to
Indemnitee’s ability to repay such advances or subject to the satisfaction of
any standard of conduct.  Indemnitee hereby undertakes to repay any such advance
to the extent that it is ultimately determined that Indemnitee is not entitled
to be indemnified by the Company.  No other form of undertaking shall be
required other than the execution of this Agreement.  This Section 8 shall not
apply to prevent reimbursement to the extent advancement is prohibited by law,
as determined in a final adjudication not subject to further appeal, or with
respect to Proceeding for which indemnity is not permitted under this Agreement,
but shall apply to any Proceeding referenced in Section 7(b) or 7(c) prior to a
determination that Indemnitee is not entitled to be indemnified by the Company. 
The Company shall not seek from a court, or agree to, a “bar order” which would
have the effect of prohibiting or limiting the Indemnitee’s rights to receive
advancement of expenses under this Agreement.
6

--------------------------------------------------------------------------------

9.             Procedures for Notification and Defense of Claim.
 
(a)           Indemnitee shall notify the Company in writing of any matter with
respect to which Indemnitee intends to seek indemnification or advancement of
Expenses as soon as reasonably practicable following the receipt by Indemnitee
of notice thereof.  The written notification to the Company shall include, in
reasonable detail, a description of the nature of the Proceeding and the facts
underlying the Proceeding.  The failure by Indemnitee to notify the Company will
not relieve the Company from any liability which it may have to Indemnitee
hereunder or otherwise than under this Agreement, and any delay in so notifying
the Company shall not constitute a waiver by Indemnitee of any rights, except to
the extent that such failure or delay materially prejudices the Company.
 
(b)           If, at the time of the receipt of a written notice of a Proceeding
pursuant to the terms hereof, the Company has directors’ and officers’ liability
insurance in effect, the Company shall give prompt notice of the commencement of
the Proceeding to such insurers in accordance with the procedures set forth in
the applicable policies.  The Company shall thereafter take all
commercially-reasonable actions to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.
 
(c)           In the event the Company may be obligated to make any indemnity in
connection with a Proceeding, the Company shall be entitled to assume the
defense of such Proceeding with counsel approved by Indemnitee, which approval
shall not be unreasonably withheld, upon the delivery to Indemnitee of written
notice of the Company’s election to do so.  After delivery of such notice,
approval of such counsel by Indemnitee and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee for any fees or expenses
of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding.  Notwithstanding the Company’s assumption of the defense of any such
Proceeding, the Company shall be obligated to pay the fees and expenses of
Indemnitee’s separate counsel to the extent (i) the employment of separate
counsel by Indemnitee is authorized by the Company, (ii) counsel for the Company
or Indemnitee shall have reasonably concluded that there is a conflict of
interest between the Company and Indemnitee in the conduct of any such defense,
such that Indemnitee needs to be separately represented, (iii) the fees and
expenses are non-duplicative and reasonably incurred in connection with
Indemnitee’s role in the Proceeding despite the Company’s assumption of the
defense, (iv) the Company is not financially or legally able to perform its
indemnification obligations, or (v) the Company shall not have retained, or
shall not continue to retain, such counsel to defend such Proceeding. 
Regardless of any provision in this Agreement, Indemnitee shall have the right
to employ counsel in any Proceeding at Indemnitee’s personal expense.  The
Company shall not be entitled, without the consent of Indemnitee, to assume the
defense of any claim brought by or in the right of the Company.
 
(d)           Indemnitee shall give the Company such information and cooperation
in connection with the Proceeding as may be reasonably appropriate.
 
(e)            The Company shall not be liable to indemnify Indemnitee for any
settlement of any Proceeding (or any part thereof) without the Company’s prior
written consent, which shall not be unreasonably withheld.
7

--------------------------------------------------------------------------------

(f)            The Company shall not settle any Proceeding (or any part thereof)
with respect to Indemnitee without Indemnitee’s prior written consent, which
shall not be unreasonably withheld.
 
(g)           The Company shall have the right to settle any Proceeding (or any
part thereof) with respect to persons other than Indemnitee (including the
Company) without the consent of Indemnitee; provided, however, that the Company
shall not, on its own behalf, settle any part of any Proceeding to which
Indemnitee is party with respect to other parties (including the Company)
without the written consent of Indemnitee if any portion of such settlement is
to be funded from insurance proceeds unless approved by (1) the written consent
of Indemnitee or (2) a majority of the independent members of the Company’s
board of directors; provided, further, that the right to constrain the Company’s
use of corporate insurance as described in this section shall terminate at the
time the Company concludes (per the terms of this Agreement) that (i) Indemnitee
is not entitled to indemnification pursuant to this agreement, or (ii) such
indemnification obligation to Indemnitee has been fully discharged by the
Company.
 
(h)           The Company shall promptly notify Indemnitee once the Company has
received an offer or intends to make an offer to settle any such Proceeding (or
any part thereof) and the Company shall provide Indemnitee as much time as
reasonably practicable to consider such offer prior to responding to the offer
or making the offer to settle any such Proceeding (or part thereof).
 
(i)            If the Indemnitee is the subject of or is implicated in any way
during an investigation, whether formal or informal, the Company will use
commercially reasonable efforts to notify Indemnitee of such investigation and
shall share with Indemnitee any information it has furnished to any third
parties concerning the investigation, unless the Company in good faith makes a
judgment that it would be inappropriate to do so under the circumstances,
including with respect to the nature, integrity or progress of the investigation
or as would be in violation of a governmental order or directive and, provided,
however, that if Indemnitee was never a director of the Company, the rights
described in this section 9(i) shall terminate when Indemnitee is no longer an
employee of the Company.
 
10.          Procedures upon Application for Indemnification.
 
(a)            To obtain indemnification, Indemnitee shall submit to the Company
a written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and as is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of the Proceeding.  The Company
shall, as soon as reasonably practicable after receipt of such a request for
indemnification, advise the board of directors that Indemnitee has requested
indemnification.  Any delay in providing the request will not relieve the
Company from its obligations under this Agreement, except to the extent such
failure is prejudicial.
 
(b)           Upon written request by Indemnitee for indemnification pursuant to
Section 10(a), a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case (i) if a
Change in Control shall have occurred, by Independent Counsel in a written
opinion to the Company’s board of directors, a copy of which shall be delivered
to Indemnitee or (ii) if a Change in Control shall not have occurred, (A) by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Company’s board of directors, (B) by a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum of the Company’s board of directors, (C) if there are no such
Disinterested Directors, or if such Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Company’s board of directors, a
copy of which shall be delivered to Indemnitee, or (D) if so directed by the
Company’s board of directors, by the stockholders of the Company.  If it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten (10) days after such determination.  Indemnitee shall
cooperate with the person, persons or entity making the determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Indemnitee and reasonably necessary to such
determination.  Any Expenses incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company, to the extent permitted by applicable law.
8

--------------------------------------------------------------------------------

(c)            In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 10(b), the Independent
Counsel shall be selected as provided in this Section 10(c).  If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Company’s board of directors, and the Company shall give written notice to
Indemnitee advising him or her of the identity of the Independent Counsel so
selected.  If a Change in Control shall have occurred, the Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Company’s board of directors, in which event the
preceding sentence shall apply), and Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected.  In
either event, Indemnitee or the Company, as the case may be, may, within ten
days after such written notice of selection shall have been given, deliver to
the Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel,” as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion.  Absent a proper and timely objection, the person so selected shall
act as Independent Counsel.  If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit.  If, within 20 days after the later of
(i) submission by Indemnitee of a written request for indemnification pursuant
to Section 10(a) hereof and (ii) the final disposition of the Proceeding, the
parties have not agreed upon an Independent Counsel, either the Company or
Indemnitee may petition a court of competent jurisdiction for resolution of any
objection which shall have been made by the Company or Indemnitee to the other’s
selection of Independent Counsel and for the appointment as Independent Counsel
of a person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 10(b),
above.  Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 12(a), below, the Independent Counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then-prevailing).
 
(d)           The Company agrees to pay the reasonable fees and expenses of any
Independent Counsel and to fully indemnify such counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.
 
(e)            Notwithstanding a final determination by any reviewing party
identified in Section 10(b) above that Indemnitee is not entitled to
indemnification with respect to a specific Proceeding, Indemnitee shall have the
right to apply to the District Courts, for the purpose of enforcing Indemnitee’s
right to indemnification pursuant to the provisions of this Agreement, the
Company’s certificate of incorporation or Bylaws or the DGCL.
9

--------------------------------------------------------------------------------

11.          Presumptions and Effect of Certain Proceedings.
 
(a)           In making a determination with respect to entitlement to
indemnification hereunder, the person, persons or entity making such
determination shall, to the fullest extent not prohibited by applicable law,
presume that Indemnitee is entitled to indemnification if Indemnitee has
submitted a request for indemnification in accordance with Section 10(a) of this
Agreement, and the Company shall, to the fullest extent not prohibited by
applicable law, have the burden of proof to overcome that presumption in
connection with the making by such person, persons or entity of any
determination contrary to that presumption.
 
(b)           The termination of any Proceeding, by judgment, order, settlement
or conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement or as required by
applicable law) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.
 
(c)           For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith or not to have acted in bad faith to the
extent Indemnitee relied in good faith on (i) the records or books of account of
the Enterprise, including financial statements, (ii) information supplied to
Indemnitee by the officers of the Enterprise in the course of their duties,
(iii) the advice of legal counsel for the Enterprise or its board of directors,
or counsel selected by any committee of the board of directors, or
(iv) information or records given or reports made to the Enterprise by an
independent certified public accountant, an appraiser, investment banker or
other expert selected with reasonable care by the Enterprise or its board of
directors or any committee of the board of directors (including consultants or
advisors formally engaged by the board or committee).  The provisions of this
Section 11(c) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.
 
(d)            Neither the knowledge, actions nor failure to act of the
Enterprise or any other director, officer, agent or employee of the Enterprise
shall be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.
10

--------------------------------------------------------------------------------

12.          Remedies of Indemnitee.
 
(a)           Subject to Section 12(e), in the event that (i) a determination is
made pursuant to Section 10, above, that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 8, above, or 12(d), below, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 10,
above, within 90 days after the later of the receipt by the Company of the
request for indemnification or the final disposition of the Proceeding,
(iv) payment of indemnification pursuant to this Agreement is not made
(A) within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification or (B) with respect to indemnification pursuant to
Sections 4 or 5, above, and 12(d), below, within 30 days after receipt by the
Company of a written request therefor, or (v) the Company or any other person or
entity takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding to
deny, or to recover from, Indemnitee the benefits provided or intended to be
provided to Indemnitee hereunder, Indemnitee shall be entitled to an
adjudication in a court of competent jurisdiction of his or her entitlement to
such indemnification or advancement of Expenses.  Alternatively, Indemnitee, at
his or her option, may seek an award in arbitration with respect to his or her
entitlement to such indemnification or advancement of Expenses, to be conducted
by a single arbitrator pursuant to the Commercial Arbitration Rules of the
American Arbitration Association.  Indemnitee shall commence such proceeding
seeking an adjudication or an award in arbitration within 180 days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 12(a); provided, however, that the foregoing clause
shall not apply in respect of a proceeding brought by Indemnitee to enforce his
or her rights under Section 4, above.  The Company shall not oppose Indemnitee’s
right to seek any such adjudication or award in arbitration in accordance with
this Agreement.
 
(b)           Neither (i) the failure of the Company, its board of directors,
any committee or subgroup of the board of directors, Independent Counsel or
stockholders to have made a determination that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor (ii) an actual determination by the Company, its board of
directors, any committee or subgroup of the board of directors, Independent
Counsel or stockholders that Indemnitee has not met the applicable standard of
conduct, may be asserted or offered into evidence as a defense to the action or
to create a presumption that Indemnitee has or has not met the applicable
standard of conduct.  In the event that a determination shall have been made
pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 12 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, and Indemnitee shall not be prejudiced by reason of
that adverse determination.  In any judicial proceeding or arbitration commenced
pursuant to this Section 12, the Company shall, to the fullest extent not
prohibited by applicable law, have the burden of proving Indemnitee is not
entitled to indemnification or advancement of Expenses, as the case may be.
 
(c)            To the fullest extent not prohibited by applicable law, the
Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 12 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.  If a determination shall have
been made pursuant to Section 10, above, that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 12, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statements not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.
11

--------------------------------------------------------------------------------

(d)           To the extent not prohibited by applicable law, the Company shall
indemnify Indemnitee against all Expenses that are incurred by Indemnitee in
connection with any action for indemnification or advancement of Expenses from
the Company under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company to the extent Indemnitee is
successful in such action, and, if requested by Indemnitee, the Company shall
(as soon as reasonably practicable, but in any event no later than 60 days,
after receipt by the Company of a written request therefor) advance such
Expenses to Indemnitee, subject to the provisions of Section 8, above.
 
(e)            Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification shall be required to be made
prior to the final disposition of the Proceeding.
 
13.          Contribution.  To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee, the Company, in lieu of indemnifying Indemnitee, shall contribute to
the amounts incurred by Indemnitee, whether for Expenses, judgments, fines or
amounts paid or to be paid in settlement, in connection with any claim relating
to an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the events and transactions giving rise to such
Proceeding; and (ii) the relative fault of Indemnitee and the Company (and its
other directors, officers, employees and agents) in connection with such events
and transactions.
 
14.          Non-exclusivity; No Limitation on Indemnity Rights.  The rights of
indemnification and to receive advancement of Expenses as provided by this
Agreement shall not be deemed exclusive of, or in any manner limit, any other
rights to which Indemnitee may at any time be entitled under applicable law, the
Company’s certificate of incorporation or bylaws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise.  To the extent that a
change in Delaware law, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Company’s certificate of incorporation and bylaws and this Agreement,
it is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change, subject to the
restrictions expressly set forth herein or therein.  Except as expressly set
forth herein, no right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise.  Except as expressly set
forth herein, the assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.
12

--------------------------------------------------------------------------------

15.          Primary Responsibility.  The Company acknowledges that to the
extent Indemnitee is serving as a director on the Company’s board of directors
at the request or direction of a venture capital fund or other entity and/or
certain of its affiliates (collectively, the “Secondary Indemnitors”),
Indemnitee may have certain rights to indemnification and advancement of
expenses provided by such Secondary Indemnitors.  The Company agrees that, as
between the Company and the Secondary Indemnitors, the Company is primarily
responsible for amounts required to be indemnified or advanced under the
Company’s certificate of incorporation or bylaws or this Agreement and any
obligation of the Secondary Indemnitors to provide indemnification or
advancement for the same amounts is secondary to those Company obligations.  To
the extent not in contravention of any insurance policy or policies providing
liability or other insurance for the Company or any director, trustee, general
partner, managing member, officer, employee, agent, deemed fiduciary or
fiduciary of the Company or any other Enterprise, the Company waives any right
of contribution or subrogation against the Secondary Indemnitors with respect to
the liabilities for which the Company is primarily responsible under this
Section 15.  In the event of any payment by the Secondary Indemnitors of amounts
otherwise required to be indemnified or advanced by the Company under the
Company’s certificate of incorporation or bylaws or this Agreement, the
Secondary Indemnitors shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee for indemnification or advancement of
expenses under the Company’s certificate of incorporation or bylaws or this
Agreement or, to the extent such subrogation is unavailable and contribution is
found to be the applicable remedy, shall have a right of contribution with
respect to the amounts paid.  The Secondary Indemnitors are express third-party
beneficiaries of the terms of this Section 15.
 
16.          No Duplication of Payments.  The Company shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable hereunder
(or for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received payment for such amounts under any
insurance policy, contract, agreement or otherwise, subject to any subrogation
rights set forth in Section 15.  Notwithstanding any other provision of this
Agreement to the contrary, (i) Indemnitee shall have no obligation to reduce,
offset, allocate, pursue or apportion any indemnification, hold harmless,
exoneration, advancement, contribution or insurance coverage among multiple
parties possessing such duties to Indemnitee prior to the Company’s satisfaction
and performance of all its obligations under this Agreement, and (ii) the
Company shall perform fully its obligations under this Agreement without regard
to whether Indemnitee holds, may pursue or has pursued any indemnification,
advancement, hold harmless, exoneration, contribution or insurance coverage
rights against any person or entity other than the Company.
 
17.          Insurance.  To the extent that the Company maintains an insurance
policy or policies providing liability insurance for directors, trustees,
general partners, managing members, officers, employees, agents or fiduciaries
of the Company or any other Enterprise, Indemnitee shall be covered by such
policy or policies to the same extent as the most favorably insured persons
under such policy or policies in a comparable position.  In the event of a
Change in Control, or the Company becoming insolvent (including being placed
into receivership or entering the federal bankruptcy process and the like), the
Company shall maintain in force any and all insurance policies then maintained
by the Company in respect of Indemnitee (including directors’ and officers’
liability, fiduciary, employment practices or otherwise), for a period of six
years thereafter (“Tail Policy”).  The Tail Policy shall be placed by the broker
of the Company’s choice with incumbent insurance carriers using the policies
that were in place at the time of the Change in Control (unless the incumbent
carriers do not offer such policies, in which case the Tail Policy shall be
substantially comparable in scope and amount as the expiring policies, and the
insurance carriers for the Tail Policy shall have an AM Best rating that is the
same or better than the AM Best ratings of the expiring policies).
13

--------------------------------------------------------------------------------

18.          Subrogation.  In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
 
19.          Services to the Company.  Indemnitee agrees to serve as a director
or officer of the Company or, at the request of the Company, as a director,
trustee, general partner, managing member, officer, employee, agent, deemed
fiduciary or fiduciary of another Enterprise, for so long as Indemnitee is duly
elected or appointed or until Indemnitee tenders his or her resignation or is
removed from such position.  Indemnitee may at any time and for any reason
resign from such position (subject to any other contractual obligation or any
obligation imposed by operation of law), in which event the Company shall have
no obligation under this Agreement to continue Indemnitee in such position. 
This Agreement shall not be deemed an employment contract between the Company
(or any of its subsidiaries or any Enterprise) and Indemnitee.  Indemnitee
specifically acknowledges that any employment with the Company (or any of its
subsidiaries or any Enterprise) is at will, and Indemnitee may be discharged at
any time for any reason, with or without cause, with or without notice, except
as may be otherwise expressly provided in any executed, written employment
contract between Indemnitee and the Company (or any of its subsidiaries or any
Enterprise), any existing formal severance policies adopted by the Company’s
board of directors or, with respect to service as a director or officer of the
Company, the Company’s certificate of incorporation or bylaws or the DGCL.  No
such document shall be subject to any oral modification thereof.
 
20.          Duration.  This Agreement shall commence as of the Effective Date
and continue until and terminate upon the later of (a) ten (10) years after the
date that Indemnitee shall have ceased to serve as a director or officer of the
Company or a Subsidiary, or as a director, trustee, general partner, managing
member, officer, employee, agent, deemed fiduciary or fiduciary of any other
Enterprise, as applicable, or (b) one (1) year after the final termination of
any Proceeding, including any appeal, then-pending in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to Section 12,
above, relating thereto.  For the avoidance of doubt, this Agreement shall
provide for rights of indemnification and advancement of Expenses as set forth
herein regardless of whether such events or occurrences occurred before or after
the Effective Date.
 
21.          Successors.  This Agreement shall be binding upon the Company and
its successors and assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Company, and shall inure to the benefit of Indemnitee
and Indemnitee’s heirs, executors and administrators.  The Company shall require
and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
14

--------------------------------------------------------------------------------

22.          Severability.  Nothing in this Agreement is intended to require or
shall be construed as requiring the Company to do or fail to do any act in
violation of applicable law.  The Company’s inability, pursuant to court order
or other applicable law, to perform its obligations under this Agreement shall
not constitute a breach of this Agreement.  If any provision or provisions of
this Agreement shall be held to be invalid, illegal or unenforceable for any
reason whatsoever: (i) the validity, legality and enforceability of the
remaining provisions of this Agreement (including without limitation, each
portion of any section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law; (ii) such provision
or provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (iii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.
 
23.          Enforcement.  The Company expressly confirms and agrees that it has
entered into this Agreement and assumed the obligations imposed on it hereby in
order to induce Indemnitee to serve as a director or officer of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director or officer of the Company.  The Company and Indemnitee
agree that a monetary remedy for breach of this Agreement may be inadequate,
impracticable and difficult of proof, and further agree that such breach may
cause Indemnitee irreparable harm.  Accordingly, the parties hereto agree that
Indemnitee may enforce this Agreement by seeking injunctive relief and/or
specific performance hereof, without any necessity of showing actual damage or
irreparable harm and that by seeking injunctive relief and/or specific
performance, Indemnitee shall not be precluded from seeking or obtaining any
other relief to which he may be entitled.  The Company and Indemnitee further
agree that Indemnitee shall be entitled to such specific performance and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bonds or
other undertaking in connection therewith.  The Company acknowledges that in the
absence of a waiver, a bond or undertaking may be required of Indemnitee by the
Court, and the Company hereby waives any such requirement of a bond or
undertaking.
 
24.          Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral, written and implied,
between the parties hereto with respect to the subject matter hereof, including
any other indemnification agreement between the parties hereto; provided,
however, that this Agreement is a supplement to and in furtherance of the
Company’s obligations to Indemnitee, as provided by its certificate of
incorporation and bylaws, and by applicable law.
 
25.          Modification and Waiver.  No supplement, modification or amendment
to this Agreement shall be binding unless and only to the extent executed in
writing by the parties hereto.  No amendment, alteration or repeal of this
Agreement shall adversely affect any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in his or her
Corporate Status prior to such amendment, alteration or repeal.  No waiver of
any of the provisions of this Agreement shall constitute or be deemed a waiver
of any other provision of this Agreement nor shall any waiver constitute a
continuing waiver.
15

--------------------------------------------------------------------------------

26.          Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by registered or
certified mail, postage prepaid, sent by facsimile or electronic mail or
otherwise delivered by hand, messenger or courier service addressed:
 
(a)           if to Indemnitee, to Indemnitee’s address, facsimile number or
electronic mail address as shown on the signature page of this Agreement or in
the Company’s records, as may be updated in accordance with the provisions
hereof; or
 
(b)           if to the Company, to the attention of the General Counsel of the
Company at 3993 Howard Hughes Parkway, Suite 780, Las Vegas, Nevada 89169, or at
such other current address as the Company shall have furnished to Indemnitee,
with copies (which shall not constitute notice) to Jon C. Avina, Esq., Wilson
Sonsini Goodrich & Rosati, P.C., 650 Page Mill Road, Palo Alto, California
94304.
 
Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via facsimile,
upon confirmation of facsimile transfer or, if sent via electronic mail, upon
confirmation of delivery when directed to the relevant electronic mail address,
if sent during normal business hours of the recipient, or if not sent during
normal business hours of the recipient, then on the recipient’s next business
day.
 
27.          Applicable Law and Consent to Jurisdiction.  This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules.  Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 12(a), above, or by the Company or Indemnitee
pursuant to a written agreement between the Company and Indemnitee providing for
such, the Company and Indemnitee hereby irrevocably and unconditionally
(i) agree that any action or proceeding arising out of or in connection with
this Agreement shall be brought only in the Delaware Court of Chancery, and not
in any other state or federal court in the United States of America or any court
in any other country, (ii) consent to submit to the exclusive jurisdiction of
the Delaware Court of Chancery for purposes of any action or proceeding arising
out of or in connection with this Agreement, (iii) appoint, to the extent such
party is not otherwise subject to service of process in the Delaware Court of
Chancery, The Corporation Trust Company , as its agent in the State of Delaware
as such party’s agent for acceptance of legal process in connection with any
such action or proceeding against such party with the same legal force and
validity as if served upon such party personally within the State of Delaware,
(iv) waive any objection to the laying of venue of any such action or proceeding
in the Delaware Court of Chancery, and (v) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
of Chancery has been brought in an improper or inconvenient forum.
16

--------------------------------------------------------------------------------

28.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.  This
Agreement may also be executed and delivered by facsimile signature and in
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.  Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
 
29.          Captions.  The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
 
 
 
(signature page follows)
17

--------------------------------------------------------------------------------

The parties are signing this Indemnification Agreement as of the date stated in
the introductory sentence.
 

 
RIMINI STREET, INC.
             
(Signature)
         
(Print name)
           (Title)

 

 
INDEMNITEE
             
(Signature)
         
(Print name)
         
(Street address)
         
(City, State and ZIP)

 

--------------------------------------------------------------------------------